Case 1:16-cr-00640-BMC Document 496 Filed 01/22/19 Page 1 of 2 PageID #: 6925



                                                                                        
                                                                                        
                                                                                       650 Fifth Avenue 
                                                                                       New York, New York 10019 
                                                                                       212 223 4400 main 
                                                                                       212 223 4425 fax 
                                                                                       www.levinelee.com 
                                                                                       
                                                                                        Seth L. Levine 
                                                                                        212 257 4040 direct 
                                                                                        slevine@levinelee.com 



 
January 22, 2019                                  
 
VIA ECF  
The Honorable Brian M. Cogan 
United States District Court 
Eastern District of New York 
225 Cadman Plaza East 
Brooklyn, New York 11201 
 
                 Re:      United States v. Nordlicht, et al., No. 1:16‐cr‐00640‐BMC 
 
Dear Judge Cogan:  
 
         We represent defendant Daniel Small in the above‐captioned matter.  On behalf of Mr. Small and 
defendant  David  Levy,  we  join  our  co‐defendants’  request  for  an  evidentiary  hearing  regarding  the 
Government’s leaks of confidential information (the “Amended Motion”).  Evidence recently obtained in 
response to Mr. Nordlicht’s Freedom of Information Act request (the “FOIA Disclosures”) clears the low 
threshold  for  establishing  a  prima  facie  case  under  Federal  Rule  of  Criminal  Procedure  6(e),  and  an 
evidentiary hearing is therefore required.  Accordingly, we request that the Court move forward with the 
evidentiary hearing tentatively scheduled for February 1, 2019. 

        As  chronicled  in  the  Amended  Motion,  the  FOIA  Disclosures  suggest  that  the  former  lead 
prosecutor in this matter  had repeated substantive  communications concerning this case  (and others) 
with reporters from multiple news outlets.  On more than one occasion, these communications shortly 
preceded  the  publication  of  articles,  authored  by  the  same  reporters  with  whom  the  prosecutor 
communicated, that divulged non‐public information that was likely before the grand jury.  While this 
Court  has  previously  ruled  that  any  claims  of  improper  leaks  were  speculative—over  Defendants’ 
arguments to the contrary—the FOIA Disclosures alter this calculus:  the timing and content of the newly 
produced evidence establishes at least a factual issue as to whether the leaks to the press in this case 
originated  with  the  prosecutors  and  their  agents.    For  example,  on  one  occasion,  the  lead  prosecutor 
apparently met with one of the relevant reporters the night before she published an article containing 
non‐public information about Platinum.  (See ECF No. 107‐1 (Bloomberg article published on June 22, 2016 
concerning the grand jury investigation); ECF No. 495‐2 at 42‐43 (demonstrating that, on June 21, 2016, 
the  lead  prosecutor  had  dinner  with  one  of  the  Bloomberg  reporters  who  authored  this  article).)  
Moreover, the fact that the FOIA Disclosures were provided to Defendants pursuant to FOIA, and not after 
Defendants’ requests, further calls into question the Government’s conduct in this case and weighs in 



                                                          
Case 1:16-cr-00640-BMC Document 496 Filed 01/22/19 Page 2 of 2 PageID #: 6926



favor of a hearing.  In addition, the Court should order the Government to produce all communications 
between any member of the U.S. Attorney’s Office and the media concerning the Platinum investigation.  

          The Second Circuit’s recent decision in United States v. Walters, 910 F.3d 11 (2d Cir. 2018), also 
establishes that a hearing is both critical and required to address whether the Government has violated 
Rule 6(e).  In Walters, one of the same agents who participated in the Platinum investigation admitted to 
repeatedly leaking confidential law enforcement information, including Rule 6(e) material, to the media. 
The Court of Appeals reiterated the well‐established principle that “a hearing is the preferred course of 
action where disputed factual issues exist.”  Id. at 28 (citation omitted).  While the appellate court held 
that the district court in that case did not abuse its discretion in denying the defendant’s request for a 
further evidentiary hearing, the basis for the court’s decision was that, unlike here, (1) the paper record 
was “quite extensive,” (2) the district court gave the defendant the opportunity to challenge that record, 
and  (3)  the  paper  record  showed  that  a  hearing  could  not  have  “further  developed  the  record  in  any 
meaningful way.” Id. at 28‐29 (internal quotation marks omitted).   

         Here, these factors all weigh in favor of conducting a hearing.  First, the paper record in this case 
is quite thin, composed only of the FOIA Disclosures and Ms. Cooley’s affidavit, which is now rendered, at 
a  minimum,  incomplete  in  light  of  the  recently  produced  evidence.    Second,  Defendants’  ability  to 
challenge this record has been limited by the timing of the FOIA Disclosures and the lack of discovery from 
the  Government.    In  Walters,  the  defendants  received  discovery  from  the  Government  following  an 
internal inquiry, which yielded detailed summaries, documents, and a chronology.  Id. at 28.  Clearly, that 
has not yet occurred here, and Defendants have therefore not had a robust opportunity to challenge the 
complete record regarding the leaks. This dovetails with the third factor in Walters—the lack of discovery 
from the Government and the sparse record at this stage suggest that a hearing is essential to “further 
develop[] the record in [a] meaningful way.”  Id. at 29.   

          In addition, the FOIA Disclosures reflect that the prosecutor leading the Platinum investigation 
may have also violated the Court’s sealing order.  As discussed in Defendants’ motion for reconsideration 
filed  earlier  today  (see  ECF  No.  493‐1  at  11‐12),  the  Court  entered  a  sealing  order  based  on  the 
Government’s representations about the importance of keeping the search warrant and affidavit under 
seal.    Thus,  in  addition  to  the  apparent  violation  of  Rule  6(e),  the  Court  should  also  explore  possible 
violations of the Court’s order.  

        Under these circumstances, we respectfully submit that an evidentiary hearing is appropriate and 
required  to explore the communications (which the  record now confirms did take place) between  the 
Government  and  the  media  to  determine  precisely  what  information  was  shared  and  whether  the 
Government violated its obligations under Rule 6(e).  We request that the Court move forward with the 
scheduled hearing and order the Government to produce all relevant discovery in advance of the hearing. 

         We thank the Court for its consideration. 

                                                                          Respectfully submitted,  
 
                                                                          /s/ Seth L. Levine                     
                                                                          Seth L. Levine 
                                                                          Christos G. Papapetrou 
                                                                          Dylan A. Stern 

cc:      All Counsel of Record (via ECF) 


                                                           2 
